Citation Nr: 0709497	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  03-24 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of right pneumothorax.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to December 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision by the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 2004, 
a Travel Board hearing was held before a Veterans Law Judge 
who is no longer employed by the Board.  A transcript of that 
hearing is of record.  In January 2007, the veteran was 
advised that the Veterans Law Judge who presided over his 
hearing was no longer employed by the Board, and was offered 
a hearing before another Veterans Law Judge who would render 
a determination in his case.  The veteran responded that he 
did not wish to have another hearing.  The case has been 
reassigned to the undersigned.


FINDING OF FACT

Competent (medical) evidence shows that any current 
restrictive lung disability is unrelated to the veteran's 
service connected residuals of right pneumothorax, and that 
that disability is essentially asymptomatic.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
veteran's residuals of right pneumothorax.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.31, 4.97, Diagnostic Code (Code) 6843 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was provided VCAA-mandated notice via May 2002 
and February and July 2005 correspondence from the RO, 
specifically including that he was to provide any evidence he 
had pertinent to his claim.  In addition, a June 2003 
statement of the case (SOC), September 2004 and January and 
March 2006 supplemental SOCs provided the full text of the 
regulation implementing the VCAA.  A March 2006 letter 
provided notice regarding effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has had ample opportunity to respond/supplement the 
record.  Significantly, neither he nor his representative 
allege that notice in this case has been less than adequate.  

Regarding VA's duty to assist, pertinent treatment records 
have been secured.  VA has arranged for the veteran to be 
examined.  He has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review. 

B.		Factual Background

Service medical records show that during service the veteran 
suffered a spontaneous pneumothorax, and underwent right 
thoracotomy.  A February 1972 rating decision granted service 
connection for residuals of right pneumothorax and scar from 
the thoracic surgery, rated noncompensable.  A September 1981 
decision granted a 10 percent rating for the residuals of the 
right pneumothorax (under Code 6814 which no longer exists).  
Significantly, the 10 percent rating has been in effect more 
than 20 years, and is "protected".  38 C.F.R. § 3.951(b).  
A December 1983 rating decision granted a 10 percent rating 
for tender thoracotomy scar.  As the scar is separately 
rated, and the matter of the rating for the scar has not been 
addressed by the RO, it is not before the Board.  

In October 2001, the RO received the veteran's claim 
requesting an increased rating for his residuals of right 
pneumothorax.  

VA treatment records from August 1997 to September 2002 show 
continuous treatment for lung disease.  An August 1997 chest 
X-ray found no acute intrathoracic process; pulmonary 
scarring as seen before was noted; there was no pneumothorax.  
Surgical changes status post partial resection of right sixth 
rib posteriorly were noted, and appeared unchanged.  An 
August 1998 chest X-ray showed air space disease and 
atelectasis in the right upper lobe, consistent with 
pneumonic process (it was noted that the left lung was 
clear).

An August 2001 record notes the veteran's complaints of right 
lateral thorax pain that radiates to the right shoulder.  He 
stated he smokes cigars, and used to smoke 1-2 packs of 
cigarettes (per day).  Physical examination showed that the 
veteran was in mild distress.  Oxygen saturation was 99 
percent.  His lungs had occasional expiratory wheezes.  He 
denied shortness of breath.  The assessment was possible 
chronic lung disease.  

On general disability examination (for Social Security 
Administration (SSA) Disability purposes) in December 2001 
the veteran complained of shortness of breath and chest pain 
radiating to his right shoulder.  A December 2001 pulmonary 
function test (PFT) (also among the Social Security 
Disability records) revealed: FEV-1 of 75 percent pre-
bronchodilator and 82 percent post-bronchodilator; and FEV-
1/FVC of 66 percent pre- and 69 percent post-bronchodilator.

A May 2002 VA treatment record notes the veteran's increasing 
difficulties with breathing.  Physical examination revealed a 
very thin malnourished individual.  There were decreased 
breath sounds on the right side.  Chronic obstructive 
pulmonary disease (COPD) and emphysema were diagnosed.

On June 2002 VA examination, it was noted that the veteran 
started smoking in 1958 at the age of nine years, and quit 
one and one-half years ago.  He reported increasing dyspnea 
on exertion and pain that radiated through the chest and 
around the chest wall onto the right side where the 
thoracotomy was done.  Physical examination revealed a large 
thoracotomy scar that originated at the mid back and radiated 
down under the nipple of the right breast.  Breath sounds 
were diminished bilaterally, more so on the right side.  The 
assessments were probable moderately severe pulmonary 
obstructive disease; status post spontaneous right 
pneumothorax which required surgical repair; and increasing 
dyspnea on exertion of unknown etiology.  

Pulmonary function testing in July 2002 was interpreted as 
showing moderate airflow obstruction; small airways only 
responsiveness; total lung capacity is mildly increased; mild 
hyperinflation; and normal diffusion.  An October 2002 
addendum notes that the veteran's c-file and treatment 
records were reviewed.  The examiner opined that the PFT 
findings were unrelated to the veteran's service-connected 
pneumothorax; that his pain was related to prior pneumonia; 
and that his COPD and PFT changes were related to smoking.

In his substantive appeal the veteran argued, in essence, 
that an increased rating was warranted because all of his 
lung disease was in his service-connected right lung, and not 
his left.

In a November 2003 statement, the veteran stated he was 
granted SSA disability benefits because of his service-
connected lung disorder.  An October 2003 SSA decision shows 
he was found to be disabled due to emphysema, right shoulder 
degenerative joint disease, and cervical degenerative disc 
disease.

VA treatment notes from April 2003 to March 2004 include a 
December 2003 note, stating that the veteran was currently 
smoking 1/2  pack of cigarettes per day.

A February 2004 private record shows the veteran was treated 
for pneumonia.

April 2004 pulmonary function studies were interpreted as 
showing moderate airflow obstruction; borderline post 
bronchodilator response; normal lung volumes; and mildly 
reduced diffusion.

In September 2004 a VA physician reviewed the entire c-file 
to include the service medical records, and previous VA 
examination reports (including PFTs), and opined that the 
reduced FEV1/FVC ration reflected both the obstructive 
pulmonary disease caused by the bullae discovered during 
military service, which caused the spontaneous pneumothorax, 
and the obstructive pulmonary disease caused by the veteran's 
chronic tobacco use.  He further opined that given the 
available information, it was at least as likely as not that 
the veteran's current level of COPD was 75 percent due to his 
chronic tobacco use and 25 percent due to his 
bullae/pneumothorax in service.  He stated that the baseline 
degree of impairment due to the pneumothorax would be 
pleuritic chest wall pain, with no symptoms of dyspnea, and 
mild obstructive defect on PFT.  Aggravation above the 
baseline level due to chronic tobacco use would be dyspnea, 
daily cough and moderate obstructive defect on PFT.

During the October 2004 hearing, the veteran and his 
representative argued that they were disputing the September 
2004 VA medical opinion which indicated that 75 percent of 
his current lung disability was attributed to his smoking, 
because his left lung was clear.  He indicated that he would 
be providing a private medical opinion to show that smoking 
affects both lungs.  They also requested another VA 
examination because his last exam was two years ago.

May 2005 pulmonary function testing was interpreted as 
showing a moderate degree of obstruction with a borderline 
post-bronchodilator response; no air trapping; total lung 
capacity and RV/TLC ratio were normal as were lung diffusion 
and arterial blood gases; there was no evidence for 
desaturation exercise.
On February 2006 examination on behalf of VA, the veteran 
reported that he smokes about 4 cigarettes per day.  He 
stated he has shortness of breath upon walking 2 city blocks 
and with exertion.  He denied respiratory failure requiring 
assistance from a machine.  He required no treatment for his 
respiratory condition.  Physical examination revealed regular 
breath sounds; no rhonchi or rales; expiratory phase was 
within normal limits.  PFTs revealed FEV-1 of 73 percent 
predicted (80 percent predicted post-bronchodilator), FEV-
1/FVC of 60 percent pre and post-bronchodilator.  The 
veteran's effort was noted to be good.  The examiner 
indicated that there was no discrepancy between the PFT 
findings and the clinical examination.  He stated that a DLCO 
was not done as the PFT results were sufficient to evaluate 
the pulmonary status of the veteran.  The examiner concluded 
that the veteran seemed to fully recover from his chest 
surgery in 1970 (as he worked at very demanding job for 
several years post surgery and noted a 1983 chest X-ray that 
was unremarkable for pulmonary disease), and that his current 
lung problems were 100 percent due to tobacco use.  The 
diagnosis for his current lung condition was COPD as 
evidenced by his shortness of breath and objective factors 
from the examination.  The examiner noted that the original 
service-connected condition of pneumothorax took place in 
1970 and was spontaneous.  The veteran's subsequent lung 
condition took place gradually over time with the use of 
tobacco, and was due to tobacco smoke poisoning.  He stated 
that the current diagnosis was unrelated to service.  

In a February 2002 addendum, the examiner offered further 
rationale for his opinion.  He stated that medical records 
reveal that a chest X-ray after pneumothorax surgery showed 
no significant pulmonary abnormality.  The veteran even 
worked at a very demanding job as a roofer for years.  The 
medical records also show a smoking history of 1/2  pack a day 
since age of 9 and on current examination the veteran 
reported he continues to smoke.  The examiner noted that 
current spirometry findings show mild obstruction which 
confirms COPD even in the absence of X-ray findings, and that 
medical literature has long established smoking as the main 
risk factor in the development of COPD.  Therefore the 
veteran's current lung problem, COPD, is 100 percent 
attributed to tobacco use.


C.		Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The rating schedule has been revised since the 10 percent 
rating under Code 6812 was assigned, and that Code no longer 
exists.  

Pneumothorax (Code 6843) is now rated under the General 
Rating Formula for Restrictive Lung Disease, which (provides 
for a 100 percent rating for Forced Expiratory Volume (FEV-1) 
less than 40 percent of predicted value, or; the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent predicted, or ; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

A 60 percent rating is assigned for FEV-1 of 40- to 55- 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55- percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).

A 30 percent rating is assigned for FEV-1 of 56- to 70- 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56- to 65- percent predicted.

A 10 percent rating is assigned for FEV-1 of 71- to 80- 
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
DLCO (SB) 66-80 percent predicted.  38 C.F.R. § 4.97.  Or the 
evaluation may be based on a rating of the primary disorder.  

Several notes follow the criteria, none apply to the present 
claim.  (One provides for a 100% rating for 3 months 
following discharge from hospitalization for the 
pneumothorax.)

Significantly, the disability picture in this case is clouded 
by the fact that the veteran has co-existing lung disability, 
emphysema or COPD, which is not service-connected, and may 
not be considered in rating the service connected residuals 
of pneumothorax.  See also 38 U.S.C.A. § 1103 (which 
prohibits compensation for disability due to tobacco use).  
Consequently, the question before the Board is what portion, 
if any, of the veteran's ventilatory impairment is due to his 
pneumothorax, and what portion is due to the nonservice-
connected COPD.  While an earlier (September 2004) examiner 
estimated that baseline disability (prior to superimposed 
COPD due to smoking) consisted of chest wall pain, no 
symptoms of dyspnea, and mild obstructive defect on PFT, a 
more contemporaneous (February 2006) examiner (see Francisco 
v. Brown, 7 Vet. App. 55(1994) has opined that 100% of the 
veteran's lung impairment was due to smoking induced COPD.  
That examiner carefully explained the rationale for the 
opinion, noting that X-ray studies post-thoracotomy showed no 
lung abnormality, and that for many years thereafter the 
veteran was able to work in physically demanding employment, 
while the lung impairment now show was of gradual onset and 
medical literature related long term smoking to the 
development of COPD.  The Board finds that explanation 
persuasive, and consequently, concludes that there is no 
basis for rating the pneumothorax residuals based on 
pulmonary function study deficiencies.

As was noted above, the thoracotomy scar is separately rated, 
and not at issue herein.  There is no competent evidence that 
the residuals of pnemothorax cause any other impairment which 
would be a basis for rating under alternative criteria.  
Accordingly, there is no basis for assigning a rating in 
excess of 10 percent for the thoracotomy residuals.  See 
38 C.F.R. § 4.31.  

While the veteran and his representative may sincerely 
believe that his PFT changes are due to his service-connected 
residuals of right pneumothorax, they are laypersons and 
untrained to render opinions regarding medical etiology.  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
preponderance of the evidence is against the veteran's claim.  
Accordingly, it must be denied.


ORDER

A rating in excess of 10 percent for residuals of right 
pneumothorax is denied.



____________________________________________
GEORGE R.SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


